UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4999


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANAIRE E. WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:11-cr-00011-MSD-TEM-1)


Submitted:   April 20, 2012                   Decided:   May 4, 2012


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen A. Hudgins, STEPHEN A. HUDGINS, PC, Poquoson, Virginia,
for Appellant. Neil H. MacBride, United States Attorney, Brian
J. Samuels, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lanaire    E.        White     challenges       the    district        court’s

jurisdiction over his prosecution.                      A jury convicted White of

sixteen federal offenses:                  conspiracy to commit wire fraud, in

violation of 18 U.S.C.A. §§ 1343, 1349 (West Supp. 2011) (Count

1); wire fraud, in violation of 18 U.S.C.A. §§ 1343, 2 (West

Supp.    2011)    (Counts      2-10);       theft   of    government        property,       in

violation of 18 U.S.C. §§ 641, 2 (2006) (Count 11); unauthorized

access device fraud, in violation of 18 U.S.C. §§ 1029(a)(2), 2

(2006)    (Counts       12-15);       and    possession       of     a     firearm    by     a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006)

(Count    16).          He     was        sentenced      to      eighty-four         months’

imprisonment followed by three years of supervised release and

ordered to pay restitution and a special assessment.                            We affirm.

              White     contends          that    the     district         court     lacked

jurisdiction      over       his    prosecution         because     he     is    a   Moorish

American.        White’s argument seems to rest on the proposition

that    his    ancestors      were     captured,        bonded      into    slavery,       and

transported to the United States against their will and then

ostensibly (but not actually) made citizens of the United States

through       emancipation         from     slavery.          According         to   White,

descendants of freed slaves are not United States citizens, but

confiscated human property for which no compensation has been



                                              2
paid.     His argument, however, fails to make the necessary link

between     his    historical       recitation    and     the       jurisdiction       of

federal district courts. ∗

            We      review     a    challenge     to      a     district        court’s

jurisdiction de novo.          United States v. Winfield, 665 F.3d 107,

109 (4th Cir. 2012).          We find no merit in White’s jurisdictional

argument.         Neither     the   citizenship     nor       the    heritage    of    a

defendant constitutes a key ingredient to a district court’s

jurisdiction in criminal prosecutions:                  “The district courts of

the United States shall have original jurisdiction, exclusive of

the courts of the states, of all offenses against the laws of

the United States.”           18 U.S.C. § 3231 (2006); see also Hugi v.

United    States,    164     F.3d   378,   380   (7th    Cir.       1999)   (“Subject-

matter jurisdiction in every federal criminal prosecution comes

from 18 U.S.C. § 3231, and there can be no doubt that Article

III permits Congress to assign federal criminal prosecutions to

federal    courts.         That’s    the   beginning      and       the   end   of    the

‘jurisdictional’ inquiry.” (quoted in United States v. Hartwell,

448 F.3d 707, 716 (4th Cir. 2006)).


     ∗
       To the extent that White’s opening brief obtusely refers
to other potential arguments, we find those arguments waived for
failure to develop them as required by Fed. R. App. P. 28. See,
e.g., Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th
Cir. 2006).



                                           3
               Physical          presence        in     the        United   States        usually

supplies        the        only        necessary         prerequisite         for      personal

jurisdiction         in     a   federal        criminal       prosecution.          See    United

States v. Wilson, 721 F.2d 967, 972 (4th Cir. 1983) (“It has

long    been    the       general       rule     that    a    court’s       power    to    try   a

criminal defendant is not impaired by the government’s use of

even    forcible          abduction       to     bring       the    defendant       within   the

court’s jurisdiction.”); see also United States v. Burke, 425

F.3d    400,        408     (7th       Cir.    2005)     (“Personal         jurisdiction         is

supplied       by     the       fact    that     [the       defendant]       is     within    the

territory of the United States.”); United States v. Rendon, 354

F.3d 1320, 1326 (11th Cir. 2003) (“A federal district court has

personal jurisdiction to try any defendant brought before it on

a federal indictment charging a violation of federal law.”).

The manner through which a defendant found himself within the

United States generally does not affect the jurisdiction of the

district   court          to    preside       over    his     prosecution.          See    United

States v. Alvarez-Machain, 504 U.S. 655, 657 (1992) (district

court had jurisdiction over prosecution of Mexican national who

had been forcibly kidnapped and brought to the United States

where    abduction          did    not        violate    extradition         treaty       between

United States and Mexico); Frisbie v. Collins, 342 U.S. 519, 522

(1952) (“[T]he power of a court to try a person for crime is not



                                                  4
impaired by the fact that he had been brought within the court’s

jurisdiction        by     reason       of    a    ‘forcible        abduction.’”    (citing

Ker v. Illinois, 119 U.S. 436, 444 (1886)); see also Kasi v.

Angelone,     300        F.3d    487,        493-500   (4th     Cir.      2002)    (forcible

abduction of defendant from Pakistan did not divest state trial

court    of     jurisdiction            because        such     abductions        were     not

prohibited     by    relevant          extradition      treaty);       United     States    v.

Porter, 909 F.2d 789, 791-92 (4th Cir. 1990) (district court had

jurisdiction        over    defendants            involuntarily       deported     from    the

Philippines to the United States); United States v. Arbane, 446

F.3d 1223, 1225 (11th Cir. 2006) (“[A] criminal defendant cannot

defeat personal jurisdiction by asserting the illegality of the

procurement of his presence in the relevant jurisdiction — here,

the United States.”).

              We therefore find no merit in White’s claim that the

district court lacked jurisdiction over his prosecution because

his   ancestors      had        been    illegally      seized       and   brought    to    the

United   States.           He     was    present       in     the    district     court    and

prosecuted for the commission of federal offenses.                                In short,

“[t]here is nothing in the Constitution that requires a court to

permit a guilty person rightfully convicted to escape justice

because he was brought to trial against his will.”                           Frisbie, 342

U.S. at 522.



                                                  5
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    6